                         CLERK’S COURTROOM MINUTE SHEET – CRIMINAL



UNITED STATES OF AMERICA

                       Plaintiff,

v.                                                                   Case No:        14-20098-01

EDWARD E. McLINN

                       Defendant.

                                             Attorneys for Plaintiff: Carrie Capwell; Steve McAllister
                                              Attorneys for Defendant: Dan Hansmeier; Che Ramsey

JUDGE:                Hon. Carlos Murguia        DATE:                                1/28/2019
CLERK:                  Jeff Hokanson            TAPE/REPORTER:                       Nancy Wiss
INTERPRETER:                                     PROBATION:



                                            MOTION HEARING

Government appears by CARRIE CAPWELL and STEVE McALLISTER.

Defendant appears in person and with counsel DAN HANSMEIER and CHE RAMSEY.

Parties present argument.

Court grants Defendant’s Sealed Motion [Doc. 53] for reasons set forth on the record.

Defendant makes oral motion for withdraw of guilty plea entered on December 3, 2016.

Court does not rule on Defendant’s oral motion and requests that Defendant file written motion with
Court after consultation and negotiation with Government.

Upon oral motion of Government, Court sets this case for STATUS CONFERENCE on FEBRUARY 11,
2019 at 9:30 AM.

Pursuant to the specific findings set forth in full on the record, the Court finds that the ends of justice
served by allowing the defendant the additional time requested outweigh the best interest of the public
and the defendant in a speedy trial and that the continuance shall be granted.

It is ordered by the court that the period of delay resulting from the additional time granted pursuant to
the court’s order, JANUARY 28, 2019 until FEBRUARY 11, 2019, shall be deemed excludable time as
provided for in 18 U.S.C. § 3161(h)(7)(A), in that the ends of justice served by the granting of an
extension outweigh the best interest of the public and the defendant in a speedy trial.

Defendant to remain on release.
